Citation Nr: 1723153	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  07-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic mixed type vascular migraine and muscle contraction headaches.

2.  Entitlement to a rating in excess of 20 percent for chronic cervical myositis, strain, degenerative joint disease, bulging discs C3-C4 and C5-C6 (cervical spine disorder). 

3.  Entitlement to a rating in excess of 20 percent for chronic low back pain (lumbar spine disorder). 

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected cervical and/or lumbar spine disorder. 

5.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected cervical and/or lumbar spine disorder. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to an effective date earlier than January 1, 2005 for the award of dependent benefits.


REPRESENTATION

Appellant represented by:	Leslie D. Gaines, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to July 1989.  These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision issued by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since transferred to the St. Petersburg, Florida RO.

The Board recognizes that the Veteran was previously represented by a Veteran Service Organization (VSO).  In April 2015, the Veteran retained a private attorney to represent him with regard to the claims on appeal and in September 2015, VA received a fully executed VA Form 21-22A.  The VSO representation, therefore, is revoked and the attorney representative is recognized and listed in the case caption, above.

The matters on appeal were remanded for additional action in February 2011 and May 2013.  They were returned to the Board in October 2016, however, as discussed below, prior to the recertification of the issues to the Board, the Veteran submitted a statement requesting a hearing.  The appeal is, therefore, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeals were remanded most recently by the Board for evidentiary development in May 2013.  In September 2016, prior to the recertification of the issues to the Board, the Veteran submitted a statement on a VA Form 9.  On this form, he requested a hearing before the Board at the local VA office (a Travel Board hearing).  The appeal was recertified to the Board in October 2016 without scheduling the hearing.  Travel Board hearings are scheduled by the RO.  Remand is, therefore, required.  

Accordingly, the case is REMANDED for the following action:

The RO should place the Veteran's name on the docket for a Travel Board hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




